UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
DONTRALE DEMARKO PHILLIPS (#464769)
CIVIL ACTION
VERSUS

NO. 18-722-SDD-EWD
LOUISIANA DEPT. OF PUBLIC SAFETY

RULING

This matter comes before the Court in connection with the Court’s Order! dated April 11,
2019 denying the Plaintiff authorization to proceed in forma pauperis in this case and directing
him to pay, within twenty-one (21) days, the full amount of the Court's filing fee.

Pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g), the Court determined that
the Plaintiff was not authorized to proceed in forma pauperis herein, denied the Plaintiff's Motion
to Proceed /n Forma Pauperis, and ordered him to pay, within 21 days, the full amount of the
Court’s filing fee.? The Plaintiff was placed on notice that a failure to comply with the Court’s
Order “shall result in the dismissal of the Plaintiff's action without further notice from the Court.”3

In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal
court may be granted in forma pauperis status but is, nonetheless, required to pay the full amount
of the Court’s filing fee over time in incremental installments. However, such incremental
payments are not allowed and pauper status shall be denied where the prisoner has filed, on at least
three prior occasions while incarcerated, actions or appeals that have been dismissed as legally
baseless. Specifically,

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
or proceeding under this section if the prisoner has, on 3 or more prior occasions,

 

'R. Doc. 2.
? See R. Doc. 2.
*R. Doc. 2.
while incarcerated or detained in any facility, brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

In the instant case, the Plaintiff has, on three or more prior occasions while incarcerated,
brought actions or appeals in the federal courts that have been dismissed as frivolous or for failure
to state a claim upon which relief may be granted.4

Accordingly, pursuant to 28 U.S.C. § 1915(g), this Court denied the Plaintiff's motion to
proceed in forma pauperis and directed him to pay the full amount of the Court’s filing fee within
21 days. A review of the record by the Court reflects that the Plaintiff has failed to pay the filing
fee as ordered. Accordingly,

IT IS HEREBY ORDERED that the above-captioned proceeding be DISMISSED
WITHOUT PREJUDICE for failure of the Plaintiff to pay the Court’s filing fee. Judgment shall

be entered accordingly.

Signed in Baton Rouge, Louisiana the, day of May, 2019.

“CHIEF JUDGE-SHELLY D. DICK
UNITED ST S DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

 

* Cases filed by the plaintiff that have been dismissed by the federal courts as frivolous, malicious, or for failure to
state a claim include, but are not limited to, Dontrale Demarko Phillips v. John C. Simoneaux, et al., Civil Action No.
13-2438-DDD-JDK (W.D. La.); Dontrale Demarko Phillips v. Rapides Parish, et al., Civil Action No, 13-1925-JTT-
JDK (W.D. La.); and Dontrale Phillips v. Rapides Parish Judge's Office, et al., Civil Action No. 15-0250-SDD-SCR
(M.D. La.).
